

117 HR 3023 IH: Restoring WIFIA Eligibility Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3023IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Costa (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Water Infrastructure Finance and Innovation Act of 2014 with respect to budgetary treatment of certain amounts of financial assistance, and for other purposes.1.Short titleThis Act may be cited as the Restoring WIFIA Eligibility Act.2.Budgetary treatment of certain amounts of financial assistanceSubtitle C of title V of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) is amended by adding at the end the following:5036.Budgetary treatment of certain amounts of financial assistanceIf the recipient of financial assistance for a project under this subtitle is an eligible entity other than a Federal entity, agency, or instrumentality, and the dedicated sources of repayment of that financial assistance are non-Federal revenue sources, such financial assistance shall, for purposes of budgetary treatment under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.)—(1)be deemed to be non-Federal; and(2)be treated as a direct loan or loan guarantee (as such terms are defined, respectively, in such Act)..